MILLIKEN, Chief Justice
(dissenting).
I dissent from the majority opinion because I believe that the employer’s failure to filé receipts of weekly payments or its voluntary agreement is in violation of the spirit, if not the letter, of KRS 342.050, which provides:
“Except as provided in this chapter, no contract or agreement, written or implied, no rule, regulation or other device, shall in any manner operate to relieve any employer in whole or in part of any obligation created by this chapter.” (See annotations to section.)
To my mind, the failure to file an agreement with the Board is a “device” within the meaning of the statute, and, whether so intended by the employer or not, nevertheless, has the effect of relieving the employer of a potential obligation. I am frank to say that I do not know whether pursuit of this theory would alter the result in .the present case, but it at least would open the door for a complete hearing.